Exhibit 10.9.8
[Form For Participants Who Are
Retirement Eligible at Grant or
Will Be At Any Time Prior To The Last Vesting Date]






Walter Investment Management Corp.

2016 Long Term Incentive
Cash-Based Award Agreement
Under the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016)















        

--------------------------------------------------------------------------------






Walter Investment Management Corp.
2016 Long Term Incentive
Cash-Based Award Agreement
Under the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016)
You have been selected to receive a grant of a long term incentive cash-based
award (the “Cash-Based Award”) pursuant to the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016) (as it may be further amended and restated,
the “Plan”) of Walter Investment Management Corp., a Maryland corporation (the
“Company”) as specified below. This Cash-Based Award Agreement (as it may be
further amended and restated, this “Agreement”) under the Plan, together with
the Plan, contains the terms and conditions of the Cash-Based Award.
Participant:     
Date of Grant: November 3, 2016
Amount of Cash-Based Award: $    
Vesting Dates: April 1, 2017 and April 1, 2018, subject to Section 1 below.
THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of the Cash-Based Award by the Company to the Participant named above,
pursuant to the provisions of the Plan and the terms of this Agreement.
The Compensation and Human Resources Committee of the Company’s Board of
Directors (the “Committee”) determined that it is in the best interests of the
Company and its stockholders to grant the Cash-Based Award provided for in this
Agreement to the Participant, pursuant to the Plan and the terms of this
Agreement.
The Plan provides a complete description of the terms and conditions governing
this Cash-Based Award. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, other than with respect to the definitions
of the terms “Cause” and “Disability” as set forth on Exhibit A hereto, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement. All capitalized terms shall have the meanings ascribed to them
in the Plan or on Exhibit A hereto, unless specifically set forth otherwise
herein. The parties hereto agree as follows:
1.
Employment with the Company. Except as may otherwise be provided in Section 4 or
Section 5 below, the Cash-Based Award granted hereunder will become vested in
two substantially equal installments subject to the condition that the
Participant remains an employee of the Company (or a Subsidiary thereof) from
the Date of Grant through (and including) each applicable Vesting Date;
provided, that if the amount is not evenly divisible by two, then the
installments shall be as equal as possible with the smaller installment vesting
first. If the Participant remains employed by the Company (or a Subsidiary
thereof) through each applicable Vesting Date, payment of the relevant
installment of the Cash-Based Award will occur irrespective of whether the
Participant is employed by the Company (or a Subsidiary thereof) on the payment
date. This grant of the Cash-Based Award shall not confer any right to the
Participant to be granted other Cash-Based Awards in the future under the Plan.





1
        

--------------------------------------------------------------------------------





2.
Timing of Payout. Cash payments in satisfaction of the Company’s obligations
with respect to any vested installment of the Cash-Based Award (i) that has
vested pursuant to Section 1 shall occur as soon as administratively feasible
after the applicable Vesting Date (but in no event later than May 1 of the
calendar year in which the applicable Vesting Date occurs) or (ii) that has
vested in accordance with Section 4 or Section 5, below, shall occur as soon as
administratively feasible after the applicable event (but in no event later than
30 days following the applicable event); unless, in the case of (i) or (ii) of
this Section 2, the Participant irrevocably elects to voluntarily defer the
payout of the Cash-Based Award to a specific date or event as approved by the
Committee and in compliance with Section 409A of the Code.

3.
Form of Payout. The Cash-Based Award shall be paid out solely in the form of
United States dollars.

4.
Termination of Employment/Retirement Eligibility.

(a)
By Death or Disability, By the Company Without Cause (other than due to Death or
Disability) or by the Participant for Good Reason. In the event the
Participant’s employment with the Company (or a Subsidiary thereof) (i)
terminates by reason of death or Disability or (ii) is terminated (x) by the
Company (or a Subsidiary thereof) without Cause (other than due to death or
Disability) or (y) by the Participant for Good Reason (in each of (i) or (ii),
prior to the Retirement Vesting Date), in each case, prior to the final Vesting
Date, any unvested portion of the Cash-Based Award shall become immediately
fully vested and paid out in accordance with Section 2 above.

(b)
Retirement Eligibility. On the earlier to occur of (i) the Date of Grant, if the
Participant is Retirement eligible on or prior to the Date of Grant or (ii) the
date the Participant first becomes Retirement eligible after the Date of Grant
but prior to the final Vesting Date, if the Participant is not Retirement
eligible on or prior to the Date of Grant (either such date in (i) or (ii), the
“Retirement Vesting Date”), any unvested portion of the Cash-Based Award (such
amount, the “Retirement Vesting Portion”) shall become immediately fully vested
and, notwithstanding anything herein to the contrary and, to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4)(vi) and in accordance
with Section 8(c) below, the Retirement Vesting Portion shall be reduced
(pro-rata based on the remaining Vesting Date(s), as applicable) by an amount
equal to the amount necessary to satisfy all employment and other taxes due in
connection with the Retirement Vesting Date upon the occurrence of such event
and the remaining portion of the Cash-Based Award shall be paid out on each
remaining Vesting Date(s) in accordance with Section 2 above.

(c)
For Cause. In the event the Participant’s employment is terminated by the
Company (or a Subsidiary thereof) for Cause prior to the final Vesting Date (or
the payout date relating to a Vesting Date), the Participant shall forfeit any
unvested portion of the Cash-Based Award.





2
        

--------------------------------------------------------------------------------





(d)
For Other Reasons. If the Participant’s employment terminates for any reason
prior to the final Vesting Date (other than as provided for above), the
Participant shall forfeit any unvested portion of the Cash-Based Award.

5.
Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control that occurs prior to the final Vesting Date
(or the payout date relating to the final Vesting Date), and provided that prior
to such Change in Control the Participant’s employment with the Company (or a
Subsidiary thereof) has not terminated, any unvested portion of the Cash-Based
Award shall become immediately fully vested and paid out in accordance with
Section 2 above.

6.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

7.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continued employment with the Company or any of its Subsidiaries,
nor shall this Agreement interfere in any way with the Company’s (or a
Subsidiary’s) right to terminate the Participant’s employment with the Company
(or a Subsidiary thereof) at any time.

8.
Miscellaneous.

(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(b)
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

(c)
The Company shall have the power and the right to deduct or withhold from the
Participant’s Cash-Based Award, or require the Participant to remit to the
Company, an amount sufficient to satisfy the minimum statutory required
withholding for federal, state, and local taxes (including the Participant’s
FICA obligation), domestic or foreign, required by law to be withheld with
respect to any payout to the Participant under this Agreement.

(d)
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the Cash-Based Award. This Agreement and
the Plan supersede any prior agreements, commitments or negotiations concerning
the Cash-Based Award, including, without limitation, any employment, consulting
or similar agreement.





3
        

--------------------------------------------------------------------------------





(e)
All obligations of the Company under the Plan and this Agreement with respect to
the Cash-Based Award shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect merger,
consolidation, acquisition, purchase of all or substantially all of the business
and/or assets of the Company, or otherwise.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.

(g)
The intent of the parties is that payments and benefits under this Agreement
with respect to the Cash-Based Award comply with Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in accordance therewith. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service; provided, however,
that payment may be made earlier as provided by Section 4(a) in the event of the
Participant’s death. Each payment in a series of payments hereunder shall be
deemed to be a separate payment for purposes of Section 409A of the Code.

(h)
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

(i)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.

(j)
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.







4
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.
Walter Investment Management Corp.


By: _________________________




_________________________
Participant
Participant’s name and address:
_________________________
_________________________
_________________________
_________________________






5
        

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
A.    “Cause” shall mean:
(a)
“Cause” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Cause” contained therein) any one or more of the
following:

(i)
Willful misconduct of the Participant;

(ii)
Willful failure to perform the Participant’s duties;

(iii)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or

(iv)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.

B.
“Change in Control” shall mean the occurrence of one or more of the following
events:

(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:

(i)
Any acquisition by the Company;

(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company;

(iii)
Any acquisition by any entity controlled by the Company; or

(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or





6
        

--------------------------------------------------------------------------------





other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.
(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:

(i)
All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding Shares and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be;

(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding Shares of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; and

(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



C.
“Disability” shall mean:

(a)
“Disability” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Disability” contained therein), permanent and
total disability as defined in Code Section 22(e)(3). A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Participant shall submit to any reasonable examination(s)
required by such physician upon request.





7
        

--------------------------------------------------------------------------------





Notwithstanding the foregoing provisions of this paragraph, in the event any
Award is considered to be “deferred compensation” as that term is defined under
Code Section 409A, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Code Section 409A, the definition
of “Disability” for purposes of such Award shall be the definition of
“disability” provided for under Code Section 409A and the regulations or other
guidance issued thereunder.
D.
“Good Reason” shall mean:

(a)
“Good Reason” or “Constructive Termination,” as applicable, as defined in any
employment, consulting or similar agreement between the Participant and the
Company (or any Subsidiary) in effect at the time of the Participant’s
termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Good Reason” or “Constructive Termination”
contained therein) any one or more of the following:

(i)
The occurrence, without the Participant’s consent of:

1.
A material breach of any written employment agreement the Participant may have
with the Company;

2.
A material diminution of the Participant’s position (including status, offices,
title and reporting relationships), duties or responsibilities or pay; or

3.
the forced relocation of the Participant’s primary job location more than 50
miles from the Participant’s primary place of employment at the time of this
award.

Provided, however, that any isolated, insubstantial or inadvertent change,
condition, failure or breach described under subsections (1) – (3) above which
is not taken in bad faith and is remedied by the Company promptly after the
Company’s actual receipt of notice from the Participant as provided below, shall
not constitute Good Reason; provided, further, that the Participant must provide
written notice, including details describing the basis of Participant’s claim,
to the Company within 60 days of the occurrence of the event(s) giving rise to a
claim of Good Reason. The Company will have 30 days to remedy any
non-compliance. In the event the Company fails or is unable to remedy any
non-compliance, the effective date of Participant’s termination of employment
shall be 90 days from the date the Company received the notice, unless otherwise
agreed by Participant and the Company. Should the Participant fail to provide
the foregoing notice within the specified time, the Participant will be deemed
to have accepted the change which would otherwise give rise to a claim of Good
Reason. For purposes of this Agreement, a material diminution in pay or
responsibility shall not be deemed to have occurred if: (X) the amount of the
Participant’s bonus fluctuates due to performance considerations under any
Company incentive plan applicable to the Participant, (Y) the Participant is
transferred to a position of comparable responsibility, status, title, office
and compensation within the Company or its subsidiaries, or (Z) the Participant
experiences a reduction in salary that is




8
        

--------------------------------------------------------------------------------





relatively comparable to reductions imposed upon employees of comparable
position within the Company or its subsidiaries.


E.
“Retirement.” In order to be eligible for Retirement, the Participant must (a)
have been employed by the Company and/or any of its Subsidiary for a minimum of
four years, and (b) have either reached the age of 60, or the sum of the
Participant’s age and years of service with the Company or its Subsidiaries must
exceed 70; provided, that, in either case, the Participant provides the Company
with at least nine months written notice of the Participant’s intention to
retire, or such lesser time as the Company may agree. For purposes of this
definition, the Participant’s years of service with any predecessor company that
the Company or one of its Subsidiaries has acquired shall not apply for purposes
of determining years of employment with the Company or its Subsidiary pursuant
to subsection (a) but shall apply for purposes of determining years of
employment with the Company or a Subsidiary pursuant to clause (b).

F.
“Share” shall mean a share of common stock of the Company.







9
        